CONCURRING OPINION.
GRAVES, J.
I fully concur in the result reached in the principal opinion, and in most of the opinion. There are, however, some things in which I do not concur. In the last sentence of paragraph two of the *102opinion it is said: “Whether error of this character is sufficient to work a reversal of a judgment must depend somewhat upon the other facts in the case in which it is committed.” This language is too broad. If there are any facts in the case tending to show that the defendant acted in self-defense, it is absolute and reversible error to refuse such- defendant the right to testify to what he believed his situation to be when he struck the fatal blow, and this, too, irrespective of any other facts in the case. The only prerequisite for the exercise of this right by the defendant, should he, that self-defense was invoked, and that there should be in evidence some facts tending to establish such defense. For these reasons I think the concluding remarks under his paragraph two is a little broad, and not hedged with proper limiting words.
As to the third paragraph of the opinion I only wish to say that in my view of the law the language used by, and the conduct of, the special prosecutor in this ease, are of themselves sufficient to work a reversal of this judgment. It strikes me that my brother does not go quite so far, but it may be that he does. At any rate this will make my position clear. With these exceptions I concur fully in the opinion and fully concur in the result thereof.
Woodson and Walker, JJ concur in these views. ■